Exhibit 99.2 Fourth-Quarter 2015 Detailed Supplemental Information 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD 1st Qtr 2nd Qtr 3rd Qtr 4th Qtr YTD $ Millions, Except as Indicated CONSOLIDATED INCOME STATEMENT Revenues and Other Income Sales and other operating revenues Equity in earnings of affiliates ) Gain on dispositions 9 7 4 78 98 52 52 18 Other income 52 69 44 29 57 4 35 Total Revenues and Other Income Costs and Expenses Purchased commodities Production and operating expenses Selling, general and administrative expenses Exploration expenses Depreciation, depletion and amortization Impairments 1 17 16 78 24 Taxes other than income taxes Accretion on discounted liabilities Interest and debt expense Foreign currency transaction (gains) losses 18 7 (8
